DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2022 has been entered.
 Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1, 4, 12-17, 33-38 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “the carrier element is fixed in one of the two carrier element end areas to the exhaust system component; the carrier element has an abutment area in only one of the two carrier element 25end areas for abutting the one single branch pipe; the carrier element has a carrier element support area directly supporting the clamping element support area in the other one of the two carrier element end areas such that, with the one single branch pipe being clamped between the clamping area and the carrier element abutment area, the carrier element intermediate area and the clamping element 30intermediate area are positioned at spaced locations from one another.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1; 
The prior art of record does not teach “wherein one of the first carrier element end area and the second carrier element end area is fixed to the exhaust system component, the abutment area being located in only one of the first carrier element end 25area and the second carrier element end area for abutting the one single branch pipe, the carrier element support area directly supporting the clamping element support area in another one of the first carrier element end area and the second carrier element end area such that, with the one single branch pipe being clamped between the clamping area and the carrier element abutment area,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 33; and 
The prior art of record does not teach “the first carrier element end area being fixed to the exhaust system 20component, the first carrier element end area comprising a carrier element abutment area for abutting the only one single branch pipe, the second carrier element end area comprising a carrier element support area directly supporting the clamping element support area such that, with the only one single branch pipe being clamped between the clamping area and the carrier element abutment area, the carrier element intermediate area is located at a spaced location 8 from the clamping element intermediate area.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 36.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746